Order entered December 2, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01002-CV

                          DOUGLASS WENTWORTH, Appellant

                                               V.

                                 LARRY WELSH, Appellee

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-09-02448-C

                                           ORDER
       Before the Court is appellant’s November 26, 2013 motion for an extension of time to file

a brief. Appellant states that he needs an additional document, the April 3, 2013 jury charge, to

prepare his brief. On November 24, 2013, appellant requested a supplemental clerk’s record

containing that document. Accordingly, we ORDER John Warren, Dallas County Clerk, to file,

ON OR BEFORE DECEMBER 6, 2013, a supplemental clerk’s record containing the April 3,

2013 jury charge.

       We GRANT appellant’s motion for an extension of time to file a brief. Appellant shall

file his brief ON OR BEFORE DECEMBER 13, 2013.

                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE